   8:19-cv-00211-JFB-MDN Doc # 23 Filed: 01/27/21 Page 1 of 2 - Page ID # 77




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


FREDDIE WILLIS,

                        Plaintiff,
                                                                     8:19CV211
         vs.
                                                                      ORDER
THE CITY OF OMAHA, NEBRASKA,

                        Defendant.



         This case is before the Court on pro se plaintiff’s motion to re-open the case, Filing

No. 21. On May 4, 2020, the magistrate judge filed findings and recommendation to the

Court.     Filing No. 18.   The Court reviewed the recommendation and adopted it in its

entirety. Filing No. 19. On December 10, 2020, the pro se plaintiff filed this motion to re-

open the case. Defendants object to the motion. Filing No. 22.

         The Court has carefully reviewed the request and finds it is without merit. First,

the recommendation of the magistrate judge clearly stated that any appeal to this Court

must be done within 14 days. Filing No. 18 at 2. The plaintiff instead waited 7 and ½

months to file anything. Plaintiff contends that he did not receive a copy of the findings

and recommendation. However, the docket entry specifically states that a copy was

mailed to the pro se party. Filing No. 18. In addition, the Memorandum and Order issued

by this Court was likewise mailed to the plaintiff. Filing No. 19. Further, even if the plaintiff

did not receive these documents, the Court has reviewed the motion by the plaintiff and

finds it lacks merit. Accordingly, the Court will deny the motion to re-open.




                                               1
   8:19-cv-00211-JFB-MDN Doc # 23 Filed: 01/27/21 Page 2 of 2 - Page ID # 78




      THEREFORE, IT IS ORDERED THAT plaintiff’s motion to re-open the case, Filing

No. 21, is denied.



      Dated this 27th day of January, 2021.


                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                          2
